Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 ends with a comma “,” instead of a period, “.”.  

Appropriate correction is required.


4.) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 11159752B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims to the instant application are broader than and fully encompassed by the claims to the US Patent.

US Patent No.: 11159752B2
Instant application: 17487955
1. An imaging device comprising: 
a photoelectric converter that converts light into signal charge; 
a charge accumulation region that accumulates the signal charge; 
a first transistor having a gate connected to the charge accumulation region; and 
a common gate amplifier circuit that amplifies an output of the first transistor to output to the charge accumulation region, wherein the common gate amplifier circuit includes a second transistor, and 
wherein one of a source and a drain of the second transistor is connected to one of a source and a drain of the first transistor, and 
the other of the source and the drain of the second transistor is connected to the charge accumulation region.
1. An imaging device comprising: 
a photoelectric converter that converts light into signal charge; 
a charge accumulation region that accumulates the signal charge; 
a first transistor having a gate connected to the charge accumulation region; and an amplifier circuit that is connected between the charge accumulation region and 
a source or a drain of the first transistor and that amplifies an output of the first transistor to output to the charge accumulation region,
2. The imaging device according to claim 1, wherein the amplifier circuit includes a common gate amplifier circuit.



Dependent Claims 2-7 correspond to claims 2-3 and 8 of the US Patent No.: 11159752B2. 

[No prior-art was found for dependent claims 3-7 as presently written]. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.) Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Otaka (US Pub No.: 2016/0049432A1).

With regard to Claim 1, Otaka discloses an imaging device (Image pickup device, Figures 1-2; Abstract; Paragraph 0076) comprising: 
a photoelectric converter (PD) that converts light into signal charge (Pixel section 51 has a photodiode PD, Paragraphs 0077-0080; Figures 1-2, 6a-6b); 
a charge accumulation region (FD region) that accumulates the signal charge (The transfer transistor M1 transfers the signal charge generated by the photodiode PD to the floating diffusion layer FD in response to a pixel transfer signal TX input from the vertical scanning circuit 20, Paragraph 0081; Figures 2, 6a-6b); 
a first transistor (Amplification transistor M3) having a gate connected to the charge accumulation region (The floating diffusion layer FD is a capacitor associated with a node connected to a gate terminal of the amplification transistor M3, which accumulates the signal charge transferred by the transfer transistor M1, Paragraph 0081; Figures 6a-6b); and 
an amplifier circuit that is connected between the charge accumulation region and a source or a drain of the first transistor (Transistor M4 is a second mode cascode transistor that is connected to a source of transistor M3, Figure 6a) and that amplifies an output of the first transistor to output to the charge accumulation region (The amplifier circuit is made up of second-mode cascode transistor M4, second-mode feedback capacitor control transistor M6 and second-mode feedback capacitor CFB, Figure 6a; Paragraphs 0135-0142). 

In regard to Claim 2, Otaka discloses the imaging device according to claim 1, wherein the amplifier circuit includes a common gate amplifier circuit (The second-mode cascode transistor M4 constitutes a cascode circuit (common gate-grounded amplification circuit, Paragraphs 0085, 0137; Figure 6a).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697